                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                                      CIVIL MINUTES - GENERAL


Case No.:           CV 19-03841-AB (SKx)                                 Date:     October 16, 2019


Title:    Luis Marquez v. ARCP UO Portfolio IV, LP., et al.


Present: The Honorable         ANDRÉ BIROTTE JR., United States District Judge
                   Carla Badirian                                             N/A
                   Deputy Clerk                                          Court Reporter

    Attorney(s) Present for Plaintiff(s):                     Attorney(s) Present for Defendant(s):
                   None Appearing                                       None Appearing

Proceedings:          [In Chambers] ORDER TO SHOW CAUSE WHY SANCTIONS
                      SHOULD NOT BE IMPOSED FOR ESQ. ARA SAHELIAN’S
                      FAILURE TO APPEAR

       The Court sets an Order to Show Cause why sanctions should not be
  imposed for Esq. Ara Sahelian’s failure to appear for a hearing on Defendants’
  Motion to Dismiss Plaintiffs’ First Amended Complaint (Dkt. No. 31) held on
  October 11, 2019.

        Mr. Sahelian shall file a declaration under penalty of perjury in no later than
  7 days explaining the reason(s) for his absence. The Court will determine whether
  to impose sanctions of $500.00 and/or to discharge the Order to Show Cause upon
  review of the declaration.

           IT IS SO ORDERED.




   CV-90 (12/02)                    CIVIL MINUTES – GENERAL                      Initials of Deputy Clerk CB

                                                    1
